Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-5 and 19-29, drawn to a method comprising integrating, into host genomic DNA, polynucleotides each comprising a tag sequence and a gene of interest or fragment thereof linked to the tag sequence, mixing a plurality of host cells having different polynucleotides integrated therein, culturing the mixed host cells, extracting genomic DNA from the cultured host cells, quantifying each of the polynucleotides in the extracted genomic DNA based on the tag sequence, and determining a relative cell count of each of the host cells having the respective polynucleotides after the culturing, based on quantified values for the polynucleotides.

Group II, claim(s) 14, drawn to a BRCA2 protein having a mutation or a polynucleotide encoding the protein.

Group III, claim(s) 16, drawn to a method comprising detecting a BRCA2 protein having a mutation or a polynucleotide encoding the protein.

The inventions listed as groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The technical feature linking groups I-III appears to be that they all relate to the special technical feature of a marker.

However, Balabas et al (Familial Cancer, 2010, 9: 267-274) teaches BRCA2 with an N3124I mutation as a marker encoded by a missense type mutation in the BRCA2 gene and a method of detecting said mutation in a sample obtained from a subject (see page 270, in particular). 

Therefore, the technical feature linking the inventions of groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. 


Species
	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  

	Group II is generic to a plurality of disclosed patentably distinct species of markers. Applicant must elect a single species, identified by a distinct marker. An example of a distinct species is: a polynucleotide encoding BRCA2 having an N3124I mutation. The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The species represent separate and distinct products which are made by materially different methods, and are used in materially different methods which have different modes of operation, different functions and different effects.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

	Group III is generic to a plurality of disclosed patentably distinct species of detecting markers. Applicant must elect a single species, identified by one or a distinct combination of markers that are detected in a sample of a claimed method. An example of a distinct species is: methods of detecting a polynucleotide encoding BRCA2 having an R2659G mutation. The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The methods of the above species differ at least in objectives, method steps, reagents, response variables, and/or criteria for success such that one species could not be interchanged with the other.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642